I do not entertain the opinion expressed by Mr. Justice STARR.
The status of the employee of the elevator company is to be determined as of 1940 under the provisions of Act No. 1, Pub. Acts 1936 (Ex. Sess.), as amended by Act No. 324, Pub. Acts 1939 (Comp. Laws Supp. 1940, § 8485-41 et seq., Stat. Ann. 1940 Cum. Supp. § 17.501 et seq.), effective June 22, 1939, wholly unaffected by subsequent legislative amendment, Federal statute or Federal departmental or bureau holding.
If a farmer sells his crop of beans as the same come from the threshing machine and is paid the value thereof by a purchasing elevator company, is such purchaser, and his employee, in preparing the beans for resale, engaged in labor "incident to ordinary farming operations," or agricultural labor? The fact that a deduction, if any, in price paid the farmer, is figured by the purchaser to meet the expense of sorting the beans and thus render the same marketable — is that an incident of ordinary farming operations or agricultural labor?
In the instance at bar the bean company bought and owned the beans and labor thereafter, thereon, was by an employee of the company in behalf of its commercial industry and in no sense an incident to ordinary farming operations or agricultural labor.
The beneficient purposes of the unemployment compensation act should be fulfilled so far as its provisions permit without strained construction.
Old-time, simple home methods have long since been supplanted by modern commercial methods and industrial progress.
The Michigan legislature, even if right in adopting Federal nomenclature of employment, did not and could not subject the act to future congressional *Page 654 
action or subsequent Federal bureau construction for, to do so, would render the act not that of State will and determination but that of a body wholly foreign in point of law to State legislative power and sovereignty.
Upon this point, in Colony Town Club v. MichiganUnemployment Compensation Commission, 301 Mich. 107, an opinion by Mr. Justice BOYLES, was stated in no uncertain terms the opinion of this court, and we quote the following from that case:
"Appellant further contends that the decision of the commissioner of internal revenue is final and binding because of an amendment to that effect added to the Michigan statute by the 1939 legislature. This amendment (Act No. 324, § 42, Pub. Acts 1939 [Comp. Law Supp. 1940, § 8485-82, Stat. Ann. 1940 Cum. Supp. § 17.545]) provides:
"`(7) The term "employment" shall not include: * * *
"`(n) Any service not included as "employment" under title 9 of the social security act.'
"This amendment, if given the construction claimed for it by appellant, is unconstitutional in that it attempts to delegate to a Federal agency the final decision regarding the interpretation and construction to be placed upon a State statute. It would make the decision of the commissioner of internal revenue as to who is entitled to exemption from paying the Michigan tax conclusive and binding upon the Michigan unemployment compensation commission, the appeal board, and the State courts. Such authority cannot be delegated by the legislature." (Citing many cases).
There was a time when the farmer sheared his sheep and the housewife carded the fleece and made homespun cloth but that is of long-time past. The farmer now sells the fleece to enter the channels of *Page 655 
commerce and industry and it would be a far cry to hold that commercial weaving of cloth is an incident in the ordinary course of farming or agricultural labor. Many other examples might be recited where the old-time methods have been entirely supplanted by modern commercial and industrial enterprise. The present day regulations as to navy beans, in grading and other requirements, in fitting the same for market recognize the commercial and industrial side and not the agricultural or production side of the matter.
In the instance at bar, beans were purchased by the elevator company for the purpose of resale upon the purchaser complying with public regulations in culling, grading and fitting the same for market.
Modern commercial and industrial enterprises gave need to regulations wholly apart from any thought of agricultural labor and the holdings connecting such labor with farm labor have a basis of reasoning too tenuous for me to adopt.
It may be well at this point to quote the statute involved in this case:
"(7) The term `employment' shall not include: * * *
"(d) Labor performed on a farm by an employee of the owner or tenant of the farm in connection with the cultivation of the soil and harvesting of crops or the raising and feeding of livestock, bees, and poultry, or in connection with the packing, packaging, transportation or marketing of these materials or articles when carried on as an incident to ordinary farming operations."
There may have been a time when a farmer raised a few beans and handpicked the same around the home table winter evenings but, in modern times, *Page 656 
on the advent of the threshing machine in place of the flail, under the commercial demand for Michigan beans, the home method has gone the way of wool carding and home spinning, and the cleaning of beans has become an industry, wholly apart from being an incident of ordinary farming operations.
Upon the subject here involved, see National Labor RelationsBoard v. Tovrea Packing Co. (C.C.A.), 111 F.2d 626
(certiorari denied, Tovrea Packing Co. v. National LaborRelations Board, 311 U.S. 668 [61 Sup. Ct. 28, 85 L.Ed. 429]), where the packing company's employees, working in a feed mill and feeding pens adjacent to the packing plant, were held not agricultural laborers.
Latimer v. United States (October 25, 1943), 52 F. Supp. 228, workers were engaged in washing, grading, packing, selling, marketing and shipping citrus fruits purchased outright from growers.
Bowie v. Gonzalez (C.C.A.), 117 F.2d 11, processing sugar cane, held the practice, in order to be included within the term "agriculture," must be performed by a farmer as an incident to farm operations.
H. Duys  Co., Inc., v. Tone, 125 Conn. 300
(5 Atl. [2d] 23), warehouse purchasing from growers, tobacco in the leaf and processing the same for market.
Cowiche Growers, Inc., v. Bates, 10 Wn.2d 585
(117 Pac. [2d] 624), washing, sorting, packing and storing fresh fruits for market.
Chester C. Fosgate Co. v. United States (C.C.A.),125 Fed. 2d 775, processing and marketing fruit by employees of a purchasing company, was held not agricultural labor. See, also,North Whittier Heights Citrus Ass'n v. National LaborRelations Board, 109 F.2d 76, certiorari denied,310 U.S. 632 (60 Sup. Ct. 1075, 84 L.Ed. 1402). *Page 657 
I hold that where a farmer raises a field of beans and, when threshed, takes the machine run to an elevator, receives pay for the same, the elevator stores the beans with many other like purchases, later cleans them for market and, in this industrial process, employs workmen, as a matter of law, his workmen, so employed, are not engaged in farm or agricultural labor. The judgment is reversed, with costs to appellant.
BUTZEL, BUSHNELL, SHARPE, and REID, JJ., concurred with WIEST, J.